Case: 1:18-cv-04168 Document #: 39 Filed: 05/30/19 Page 1 of 3 PagelD #:206

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

EQUAL EMPLOYMENT OPPORTUNITY )
COMMISSION, ) Civil Action No.: 1:18-cv-04168
)
Plaintiff, ) Judge Sharon Johnson Coleman
) Magistrate Judge Young Kim
STEVEN L. MASSIE, )
)
Intervenor-Plaintiff, )
v. )
)
IDEC CORPORATION, )
)
Defendant. )
MOTION FOR

SUBSTITUTION OF INTERVENOR-PLAINTIFFS
PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 25(a)

Marla Massie, Executor and representative of the Estate of Steven L. Massie, by and
through Intervenor-Plaintiff's attorney, Dianne M. Onichimowski, of DMO Law Firm, and
pursuant to Federal Rule of Civil Procedure 25(a), moves this Court for an Order substituting the
Estate of Steven L. Massie (“Estate of Massie”) for Steven L. Massie (“Massie”), as Intervenor-
Plaintiff in this case. In support of this Motion, Intervenor-Plaintiff states as follows:

1. On June 26, 2018, Massie intervened as a matter of right pursuant to 42 U.S.C.
§2000e-5(f)(1) and Federal Rule of Civil Procedure 24 in this action, alleging violations of the
Americans With Disabilities Act of 1990, 42 U.S.C.\S. §12101, et. seq. and the Age

Discrimination in Employment Act of 1967. 29 U.S.C.S. §621, et. seq. On August 17. 2018,

 

 
Case: 1:18-cv-04168 Document #: 39 Filed: 05/30/19 Page 2 of 3 PagelD #:207

Defendant IDEC Corporation (“IDEC”) filed a Motion to Compel Arbitration and Stay
Litigation.

2. By Order filed on March 14, 2019, this Court denied in part and granted in part
the Motion to Compel Arbitration and Stay Litigation (“Order”). On March 27, 2019, IDEC filed
a Notice of Appeal appealing the Order. The appeal in the United States Court of Appeals for the
Seventh Circuit (“Seventh Circuit”) was designated Equal Employment Opportunity
Commission, Steven L. Massie v. IDEC' Corporation, Case No. 19-1556 (“Appeal”).

3. On April 30. 2019, Massie died.

4, On May 9, 2019, Massie filed an Uncontested Motion for Substitution of
Intervenor-Plaintiffs Pursuant to Federal Rule of Appellate Procedure 43(a)(1) (‘Uncontested
Motion”) in the Appeal. On May 10, 2019, the Seventh Circuit granted the Uncontested Motion
re-designating the Appeal as Equal Employment Opportunity Commission, Plaintiff-Appellee,
Estate of Steven L. Massie, Intervening Plaintiff-Appellee yv. IDEC Corporation, Defendant-
Appellant, Case No. 19-1556.

>, Federal Rule of Civil Procedure 25(a) allows for the substitution of parties due to
death. Pursuant to Federal Rule of Civil Procedure 25(a)(1)-Substitution if the Claim Is Not
Extinguished (FRCP 25(a)(1)). if a party dies and the claim is not extinguished, the court may
order substitution of the prcjer party.

6. Massie’s claims against IDEC are not extinguished by Massie’s death. See. for
example, Khan v. Groitnes Metalforming Sys. Inc., 679 F. Supp. 751, 756-57 (N. D. Ill. 1988)
(ADEA and ERISA claims survive death); Hall v. AT &T Corp., 2008 U.S. Dist. LEXIS 41078
at *3 (S.D. Ill. May 23, 2008) (“[rJemedial claims—those that seek compensation for past

wrongs—are not extinguished by the death of the party.”); Estate of Solinsky v. Custodial

2

 

 

 
Case: 1:18-cv-04168 Document #: 39 Filed: 05/30/19 Page 3 of 3 PagelD #:208

Maint., Inc., 2008 U.S. Dist. LEXIS 105964 (N.D. N. Y. December 30, 2008) (actions under
ADA survive the death of a party.)

7. Pursuant to FRCP 25(a)(1), a motion for substitution may be made within 90 days
after service of a statement noting the death. Counsel for Massie and counsel for Plaintiff Equal
Employment Opportunity Commission (“EEOC”) were notified of Massie’s death on May 1,
2019. On May 6, 2019, counsel for IDEC informed the parties that IDEC was aware of Massie’s
death. Attached hereto is Exhibit A, Notice of Intervenor-Plaintiff’s Death. This Motion is made
within the timeframes of FRCP 25(a)(1).

8. Marla Massie, widow of Massie, is the personal representative and the Executor
of the Estate of Massie.

9. The EEOC does not oppose this Motion.

WHEREFORE, Intervenor-Plaintiff Steven L. Massie respectfully requests that this
Court grant Marla Massie’s Motion for Substitution of Intervenor-Plaintiffs Pursuant to Federal
Rule of Civil Procedure 25(a) and substitute the Estate of Steven L. Massie for Steven L. Massie
as Intervenor-Plaintiff in this action.

Respectfully submitted,
By: /s/Dianne M. Onichimowski
Dianne M. Onichimowski (ARDC #6239587)
DMO Law Firm
111 East Wacker Drive, Suite 2600
Chicago, IL 60601
T: 312-474-7788/3 12-25 1-9700

F: 312-251-9701

donichimowski@comeast.net

 

 

 

 
